Citation Nr: 0700363	
Decision Date: 01/05/07    Archive Date: 01/17/07

DOCKET NO.  03-22 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a non-displaced 
fracture of the left zygoma. 

2.  Entitlement to service connection for a laceration of the 
head. 

3.  Entitlement to service connection for hypertensive 
vascular disease. 

4.  Entitlement to service connection for headaches.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1977 to 
November 1984. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied service connection for a non-displaced fracture of the 
left zygoma, a laceration of the head, hypertensive vascular 
disease, and headaches. 

In August 2004, the Board remanded the claims for a fracture 
of the zygoma, head lacerations, and hypertensive 
cardiovascular disease for further development. The Board 
denied the claim for headaches, in part, because headaches 
could not be service connected secondary to hypertension as 
claimed, since hypertension itself was not service connected.  
In November 2005, the Court of Appeals for Veterans Claims 
(Court) vacated the Board decision and granted a joint motion 
for remand of the claim for headaches as inextricably 
intertwined with the claims for hypertension, zygoma 
fracture, and head laceration.  In March 2006 the Board 
remanded all four claims for further development.  The claims 
are now before the Board for adjudication. 


FINDINGS OF FACT

1.  The veteran has no residual condition from a fracture of 
the left zygoma. 

2.  The veteran has no visible scars on his face or scalp.  

3.   The veteran's current essential hypertension manifested 
many years after service and is not related to any incident 
of service.  

4.  The veteran's current tension headaches are not related 
to any incident of service.
  
CONCLUSIONS OF LAW

1.  The criteria for service connection for a fracture of the 
left zygoma have not been met.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2006).

2.  The criteria for service connection for a laceration of 
the head have not been met.  38 U.S.C.A. § 1131; 38 C.F.R. 
§§ 3.303, 3.304.

3.  The criteria for service connection for hypertensive 
vascular disease have not been met.  38 U.S.C.A. §§ 1101, 
1112, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304.

4.  The criteria for service connection for headaches have 
not been met.  38 U.S.C.A. §§ 1101, 1112, 1131; 38 C.F.R. 
§§ 3.303, 3.304, 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, VA sent correspondence in May 2002, December 2005, and 
April 2006; a rating decision in February 2003; and a 
statement of the case in June 2003.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the August 2006 supplemental statement of the 
case. 

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has obtained an examination.  Thus, the Board finds that 
VA has satisfied both the notice and duty to assist 
provisions of the law.

The veteran contends that he has residual conditions from a 
fracture of the left zygoma and lacerations of the head that 
were incurred in a motor vehicle accident in service.  He 
contends that he has hypertension and headaches that first 
manifested in service and that his headaches are secondary to 
hypertension.  

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.   38 U.S.C.A. § 1110, 38 
C.F.R. § 3.303.

Some chronic diseases maybe presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. § 
1112(a) (1); 38 C.F.R. § 3.307(a) (3); see 38 U.S.C.A. § 
1101(3) and 38 C.F.R. § 3.309(a) (listing applicable chronic 
diseases, including brain tumors and hypertension).

In order to establish service connection for a claimed 
disorder, there must be
(1) medical evidence of current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 
3 Vet. App. 223 (1992).  Such determination is based on an 
analysis of all the evidence of record and evaluation of its 
credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310 (2006).  Secondary service 
connection is permitted based on aggravation; compensation is 
payable for the degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  
Establishing service connection on a secondary basis requires 
essentially evidence sufficient to show:  (1) that a current 
disability exists; and (2) that the current disability was 
either caused or aggravated by a service-connected 
disability.



Fracture of the Left Zygoma and Head Lacerations

Service medical records showed that the veteran received 
emergency treatment for injuries sustained in a motor vehicle 
accident in September 1984.  The veteran was ejected from the 
vehicle through the windshield and was unconscious upon 
arrival at a community hospital.  Examiners diagnosed a 
nondisplaced fracture of the left zygoma and nonspecific 
trauma to the left temporomandibular joint as well as 
multiple facial abrasions and small contusions.  He was 
discharged after three days with no surgical intervention for 
any of his maxillofacial injuries.  Neither the original 
service medical record file nor copies provided by the 
veteran contained records of a discharge physical 
examination.

There are no private or VA treatment records regarding any 
complaint, examination, or treatment for the residual 
conditions from the facial fracture or abrasions. 

In May 2006, a VA examiner reviewed the claims file and the 
results of concurrent facial X-rays.  The examiner noted no 
residual conditions from the fracture of the left zygoma and 
no visible scars on the face or scalp. 

The Board concludes that service connection for residual 
conditions from a fracture of the left zygoma and service 
connection for lacerations of the head are not warranted 
because there is no medical evidence of a current disability.  
Congress has specifically limited entitlement to service-
connected benefits to cases where there is a current 
disability.  In the absence of proof of a present disability, 
there can be no valid claim.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).

As the preponderance of the evidence is against this claim, 
the "benefit of the doubt" rule is not for application, and 
the Board must deny the claim.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Hypertensive Vascular Disease

Service medical records are silent for any diagnosis or 
treatment for hypertension in service.  In his May 1977 
enlistment physical examination, the veteran's blood pressure 
was 130/90 mmHg.  In May 1981, concurrent with treatment for 
an unrelated complaint, his blood pressure was 120/80 mmHg.  

In June 1998, a private physician noted the veteran's reports 
of gastric discomfort.  He measured blood pressure as 170/114 
mm Hg.  The physician diagnosed obesity and excessive alcohol 
use.  In July 1998, after restricting alcohol intake, the 
veteran's blood pressure was 140/110 mmHg.  In September 
1998, his blood pressure was 140/100 mmHg, 130/90 mmHg, and 
140/100 at weekly intervals.  In January 1999, the physician 
examined the veteran for complaints of chest discomfort.  
Blood pressure was 130/100 mmHg.  The physician diagnosed 
hypertension and prescribed medication.  

In July 2000, the veteran was hospitalized at a private 
facility for chest pains.  His initial electrocardiogram and 
cardiac enzymes were normal.  Blood pressure was 123/91 mmHg.  
He tolerated an exercise stress test and pulmonary angiogram 
was normal.  An embolism was ruled out.  In December 2000, 
another electrocardiogram showed normal ventricular ejection 
fractions.  The diagnosis remained hypertension, controlled 
by medication, with no physician-directed restriction of 
activity.  

In May 2006, a VA physician reviewed the claims file and 
conducted an examination.  He noted the veteran's report that 
he had been treated for hypertension for about 10 years.  The 
physician noted no heart disease in history or on examination 
and recorded the veteran's blood pressure as 160/98 mmHg.  He 
diagnosed essential hypertension, treated with daily 
medication, and stated that the current essential 
hypertension was not likely related to blood pressure 
readings from service, more than 20 years ago. 

The Board concludes that service connection for the veteran's 
hypertensive vascular disease is not warranted because the 
disease first manifested not earlier than 1998, many years 
after service.  Service medical records do not show treatment 
or diagnosis of hypertension, and the veteran stated to an 
examiner in 2006 that he had been diagnosed and treated for 
hypertension for the previous ten years.  That examiner 
opined that the veteran's hypertension was not likely related 
to his blood pressure readings during his service.

The weight of the credible evidence demonstrates that the 
veteran's current hypertension first manifested many years 
after service and is not related to his active service or any 
incident therein.  As the preponderance of the evidence is 
against this claim, the "benefit of the doubt" rule is not 
for application, and the Board must deny the claim.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Headaches

Service medical records are silent for any complaint, 
diagnosis, or treatment of chronic headaches.  X-rays 
following a motor vehicle accident in September 1984 showed 
no skull abnormalities other than the zygoma fracture.  

In May 2006, a VA physician noted the veteran's reports of 
headaches over the left side of his head every other day and 
that the headaches were the same character, frequency, and 
intensity that he experienced after the 1984 accident.  He 
reported that he had never sought treatment from a physician 
for the condition and that he was able to get some relief 
with over-the-counter pain medication.  The condition did not 
restrict his activities.  The physician diagnosed tension 
headaches that were not likely related to trauma that 
occurred over 20 years ago.  The physician did not 
specifically address whether the headaches were related to 
hypertension.  However, the physician examined the veteran 
for hypertensive vascular disease, discussed it in the same 
report, and attributed the cause of the headaches to tension.  

The Board concludes that service connection for headaches is 
not warranted.  The weight of the credible evidence 
demonstrates that the veteran's current headaches are not 
related to his active service or any incident therein.  
Secondary service connection is also not warranted since 
hypertension is not a service-connected disability.

As the preponderance of the evidence is against this claim, 
the "benefit of the doubt" rule is not for application, and 
the Board must deny the claim.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for the residual conditions of a fracture 
of the left zygoma is denied. 

Service connection for lacerations of the head is denied. 

Service connection for cardiovascular hypertension is denied. 

Service connection for headaches is denied. 



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


